


110 HR 1148 IH: Safe Food Act of 2007
U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1148
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Ms. DeLauro (for
			 herself, Ms. Kaptur,
			 Mr. McDermott,
			 Mr. George Miller of California,
			 Ms. Matsui,
			 Ms. Berkley,
			 Mr. Grijalva,
			 Ms. Woolsey, and
			 Ms. McCollum of Minnesota) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish the Food Safety Administration to protect
		  the public health by preventing food-borne illness, ensuring the safety of
		  food, improving research on contaminants leading to food-borne illness, and
		  improving security of food from intentional contamination, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Safe Food Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings; purposes.
					Sec. 3. Definitions.
					TITLE I—Establishment of Food Safety Administration
					Sec. 101. Establishment of Food Safety
				Administration.
					Sec. 102. Consolidation of separate food safety and inspection
				services and agencies.
					Sec. 103. Additional duties of the Administration.
					TITLE II—Administration of food safety program
					Sec. 201. Administration of national program.
					Sec. 202. Registration of food establishments and foreign food
				establishments.
					Sec. 203. Preventative process controls to reduce adulteration
				of food.
					Sec. 204. Performance standards for contaminants in
				food.
					Sec. 205. Inspections of food establishments.
					Sec. 206. Food production facilities.
					Sec. 207. Federal and State cooperation.
					Sec. 208. Imports.
					Sec. 209. Resource plan.
					Sec. 210. Traceback.
					TITLE III—Research and education
					Sec. 301. Public health assessment system.
					Sec. 302. Public education and advisory system.
					Sec. 303. Research.
					TITLE IV—Enforcement
					Sec. 401. Prohibited Acts.
					Sec. 402. Food detention, seizure, and
				condemnation.
					Sec. 403. Notification and recall.
					Sec. 404. Injunction proceedings.
					Sec. 405. Civil and criminal penalties.
					Sec. 406. Presumption.
					Sec. 407. Whistleblower protection.
					Sec. 408. Administration and enforcement.
					Sec. 409. Citizen civil actions.
					TITLE V—Implementation
					Sec. 501. Definition.
					Sec. 502. Reorganization plan.
					Sec. 503. Transitional authorities.
					Sec. 504. Savings provisions.
					Sec. 505. Conforming amendments.
					Sec. 506. Additional technical and conforming
				amendments.
					Sec. 507. Regulations.
					Sec. 508. Authorization of appropriations.
					Sec. 509. Limitation on authorization of
				appropriations.
					Sec. 510. Effective date.
				
			2.Findings;
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)the safety of the
			 food supply of the United States is vital to the public health, to public
			 confidence in the food supply, and to the success of the food sector of the
			 Nation's economy;
				(2)lapses in the
			 protection of the food supply and loss of public confidence in food safety are
			 damaging to consumers and the food industry, and place a burden on interstate
			 commerce;
				(3)the safety and
			 security of the food supply requires an integrated, system-wide approach to
			 preventing food-borne illness, a thorough and broad-based approach to basic and
			 applied research, and intensive, effective, and efficient management of the
			 Nation's food safety program;
				(4)the task of
			 preserving the safety of the food supply of the United States faces tremendous
			 pressures with regard to—
					(A)emerging pathogens
			 and other contaminants and the ability to detect all forms of
			 contamination;
					(B)an aging and
			 immune compromised population, with a growing number of people at high-risk for
			 food-borne illnesses, including infants and children;
					(C)an increasing
			 volume of imported food, without adequate monitoring and inspection; and
					(D)maintenance of
			 rigorous inspection of the domestic food processing and food service
			 industries;
					(5)Federal food
			 safety standard setting, inspection, enforcement, and research efforts should
			 be based on the best available science and public health considerations and
			 food safety resources should be systematically deployed in ways that most
			 effectively prevent food-borne illness;
				(6)the Federal food
			 safety system is fragmented, with at least 12 Federal agencies sharing
			 responsibility for food safety, and operates under laws that do not reflect
			 current conditions in the food system or current scientific knowledge about the
			 cause and prevention of food-borne illness;
				(7)the fragmented
			 Federal food safety system and outdated laws preclude an integrated,
			 system-wide approach to preventing food-borne illness, to the effective and
			 efficient operation of the Nation's food safety program, and to the most
			 beneficial deployment of food safety resources;
				(8)the National
			 Academy of Sciences recommended in the report Ensuring Safe Food from
			 Production to Consumption that Congress establish by statute a unified
			 and central framework for managing Federal food safety programs, and
			 recommended modifying Federal statutes so that inspection, enforcement, and
			 research efforts are based on scientifically supportable assessments of risks
			 to public health; and
				(9)the lack of a
			 single focal point for food safety leadership in the United States undercuts
			 the ability of the United States to exert food safety leadership
			 internationally, which is detrimental to the public health and the
			 international trade interests of the United States.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to establish a
			 single agency to be known as the Food Safety Administration
			 to—
					(A)regulate food
			 safety and labeling to strengthen the protection of the public health;
					(B)ensure that food
			 establishments fulfill their responsibility to produce food in a manner that
			 protects the public health of all people in the United States;
					(C)lead an integrated,
			 system-wide approach to food safety and to make more effective and efficient
			 use of resources to prevent food-borne illness;
					(D)provide a single
			 focal point for food safety leadership, both nationally and internationally;
			 and
					(E)provide an
			 integrated food safety research capability, utilizing internally-generated,
			 scientifically and statistically valid studies, in cooperation with academic
			 institutions and other scientific entities of the Federal and State
			 governments, to achieve the continuous improvement of research on food-borne
			 illness and contaminants;
					(2)to transfer to the
			 Food Safety Administration the food safety, labeling, inspection, and
			 enforcement functions that, as of the day before the effective date of this
			 Act, are performed by other Federal agencies; and
				(3)to modernize and
			 strengthen the Federal food safety laws to achieve more effective application
			 and efficient management of the laws for the protection and improvement of
			 public health.
				3.DefinitionsIn this Act:
			(1)AdministrationThe
			 term Administration means the Food Safety Administration
			 established under section 101(a)(1).
			(2)AdministratorThe
			 term Administrator means the Administrator of Food Safety
			 appointed under section 101(a)(3).
			(3)Adulterated
				(A)In
			 generalThe term adulterated has the meaning
			 described in subsections (a) through (c) of section 402 of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 342).
				(B)InclusionThe
			 term adulterated includes bearing or containing a contaminant that
			 causes illness or death among sensitive populations.
				(4)AgencyThe
			 term agency has the meaning given that term in section 551 of
			 title 5, United States Code.
			(5)Category 1 food
			 establishmentThe term category 1 food establishment
			 means a food establishment that slaughters animals for food.
			(6)Category 2 food
			 establishmentThe term category 2 food establishment
			 means a food establishment that processes raw meat, poultry, seafood products,
			 regardless of whether the establishment also has a kill step, and animal feed
			 and other products that the Administrator determines by regulation to be at
			 high risk of contamination and the processes of which do not include a step
			 validated to destroy contaminants.
			(7)Category 3 food
			 establishmentThe term category 3 food establishment
			 means a food establishment that processes meat, poultry, seafood products, and
			 other products that the Administrator determines by regulation to be at high
			 risk of contamination and whose processes include a step validated to destroy
			 contaminants.
			(8)Category 4 food
			 establishmentThe term category 4 food establishment
			 means a food establishment that processes all other categories of food products
			 not described in paragraphs (5) through (7).
			(9)Category 5 food
			 establishmentThe term category 5 food establishment
			 means a food establishment that stores, holds, or transports food products
			 prior to delivery for retail sale.
			(10)ContaminantThe
			 term contaminant includes a bacterium, chemical, natural or
			 manufactured toxin, virus, parasite, prion, physical hazard, or other human
			 pathogen that when found on or in food can cause human illness, injury, or
			 death.
			(11)ContaminationThe
			 term contamination refers to a presence of a contaminant in
			 food.
			(12)Food
				(A)In
			 generalThe term food means a product intended to be
			 used for food or drink for a human or an animal.
				(B)InclusionsThe
			 term food includes any product (including a meat food product, as
			 defined in section 1(j) of the Federal Meat Inspection Act (21 U.S.C. 601(j))),
			 capable for use as human food that is made in whole or in part from any animal,
			 including cattle, sheep, swine, or goat, or poultry (as defined in section 4 of
			 the Poultry Products Inspection Act (21 U.S.C. 453)), and animal feed.
				(C)ExclusionThe
			 term food does not include dietary supplements, as defined in
			 section 201(ff) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 321(ff)).
				(13)Food
			 establishment
				(A)In
			 generalThe term food establishment means a
			 slaughterhouse, factory, warehouse, or facility owned or operated by a person
			 located in any State that processes food or a facility that holds, stores, or
			 transports food or food ingredients.
				(B)ExclusionsFor
			 the purposes of registration, the term food establishment does not
			 include a farm, restaurant, other retail food establishment, nonprofit food
			 establishment in which food is prepared for or served directly to the consumer,
			 or fishing vessel (other than a fishing vessel engaged in processing, as that
			 term is defined in section 123.3 of title 21, Code of Federal
			 Regulations).
				(14)Food production
			 facilityThe term food production facility means any
			 farm, ranch, orchard, vineyard, aquaculture facility, or confined
			 animal-feeding operation.
			(15)Food safety
			 lawThe term food safety law means—
				(A)the provisions of
			 the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 301 et seq.) related to and requiring the safety,
			 labeling, and inspection of food, infant formulas, food additives, pesticide
			 residues, and other substances present in food under that Act;
				(B)the provisions of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) and of any
			 other Act that are administered by the Center for Veterinary Medicine of the
			 Food and Drug Administration;
				(C)the Poultry
			 Products Inspection Act (21 U.S.C. 451 et seq.);
				(D)the Federal Meat
			 Inspection Act (21 U.S.C. 601 et seq.);
				(E)the Egg Products
			 Inspection Act (21 U.S.C. 1031 et seq.);
				(F)the Sanitary Food
			 Transportation Act of 1990 (49 U.S.C. App. 2801 et seq.);
				(G)the provisions enacted by the Sanitary Food
			 Transportation Act of 2005 (subtitle B of title VII of Public Law
			 109–59);
				(H)the provisions of
			 the Humane Methods of Slaughter Act of 1978 (Public Law 95–448) administered by
			 the Food Safety and Inspection Service;
				(I)the provisions of
			 this Act; and
				(J)such other
			 provisions of law related to and requiring food safety, labeling, inspection,
			 and enforcement as the President designates by Executive order as appropriate
			 to include within the jurisdiction of the Administration.
				(16)Foreign food
			 establishmentThe term foreign food establishment
			 means a slaughterhouse, factory, warehouse, or facility located outside the
			 United States that processes food for consumption that is imported into the
			 United States or food ingredients.
			(17)Interstate
			 commerceThe term interstate commerce has the
			 meaning given that term in section 201(b) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 321(b)).
			(18)MisbrandedThe
			 term misbranded has the meaning given that term in section 403 of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343).
			(19)ProcessThe
			 term process or processing means the commercial
			 harvesting, slaughter, packing, preparation, or manufacture of food.
			(20)SafeThe
			 term safe refers to human and animal health.
			(21)StateThe
			 term State means—
				(A)a State;
				(B)the District of
			 Columbia;
				(C)the Commonwealth
			 of Puerto Rico; and
				(D)any other territory
			 or possession of the United States.
				(22)ValidationThe
			 term validation means the obtaining of evidence that the food
			 hygiene control measure or measures selected to control a hazard in food is
			 capable of effectively and consistently controlling the hazard.
			(23)Statistically
			 validWith respect to a study, the term statistically
			 valid means evaluated and conducted under standards set by the National
			 Institute of Standards and Technology.
			IEstablishment of
			 Food Safety Administration
			101.Establishment of
			 Food Safety Administration
				(a)Establishment
					(1)In
			 generalThere is established in the executive branch an agency to
			 be known as the Food Safety Administration.
					(2)StatusThe
			 Administration shall be an independent establishment (as defined in section 104
			 of title 5, United States Code).
					(3)Head of
			 administrationThe Administration shall be headed by the
			 Administrator of Food Safety, who shall be appointed by the President, by and
			 with the advice and consent of the Senate.
					(b)Duties of
			 AdministratorThe Administrator shall—
					(1)administer and
			 enforce the food safety law;
					(2)serve as a
			 representative to international food safety bodies and discussions;
					(3)promulgate
			 regulations to ensure the security of the food supply from all forms of
			 contamination, including intentional contamination; and
					(4)oversee—
						(A)implementation of
			 Federal food safety inspection, enforcement, and research efforts, to protect
			 the public health;
						(B)development of
			 consistent and science-based standards for safe food;
						(C)coordination and
			 prioritization of food safety research and education programs with other
			 Federal agencies;
						(D)prioritization of
			 Federal food safety efforts and deployment of Federal food safety resources to
			 achieve the greatest possible benefit in reducing food-borne illness;
						(E)coordination of the
			 Federal response to food-borne illness outbreaks with other Federal and State
			 agencies; and
						(F)integration of
			 Federal food safety activities with State and local agencies.
						102.Consolidation of
			 separate food safety and inspection services and agencies
				(a)Transfer of
			 functionsFor each Federal agency specified in subsection (b),
			 there are transferred to the Administration all functions that the head of the
			 Federal agency exercised on the day before the effective date of this Act
			 (including all related functions of any officer or employee of the Federal
			 agency) that relate to administration or enforcement of the food safety law, as
			 determined by the President.
				(b)Transferred
			 agenciesThe Federal agencies referred to in subsection (a)
			 are—
					(1)the Food Safety
			 and Inspection Service of the Department of Agriculture;
					(2)the Center for
			 Food Safety and Applied Nutrition of the Food and Drug Administration;
					(3)the part of the
			 Agriculture Marketing Service that administers shell egg surveillance services
			 established under the Egg Products Inspection Act (21 U.S.C. 1031 et
			 seq.);
					(4)the resources and
			 facilities of the Office of Regulatory Affairs of the Food and Drug
			 Administration that administer and conduct inspections of food establishments
			 and imports;
					(5)the resources and
			 facilities of the Office of the Commissioner of the Food and Drug
			 Administration that support—
						(A)the Center for
			 Food Safety and Applied Nutrition;
						(B)the Center for
			 Veterinary Medicine; and
						(C)the Office of
			 Regulatory Affairs facilities and resources described in paragraph (4);
						(6)the Center for
			 Veterinary Medicine of the Food and Drug Administration;
					(7)the resources and
			 facilities of the Environmental Protection Agency that control and regulate
			 pesticide residues in food;
					(8)the part of the
			 Research, Education, and Economics mission area of the Department of
			 Agriculture related to food safety and animal feed research;
					(9)the part of the
			 National Marine Fisheries Service of the National Oceanic and Atmospheric
			 Administration of the Department of Commerce that administers the seafood
			 inspection program;
					(10)the Animal and
			 Plant Inspection Health Service of the Department of Agriculture; and
					(11)such other
			 offices, services, or agencies as the President designates by Executive order
			 to carry out this Act.
					103.Additional
			 duties of the Administration
				(a)Officers and
			 employeesThe Administrator may—
					(1)appoint officers
			 and employees for the Administration in accordance with the provisions of title
			 5, United States Code, relating to appointment in the competitive service;
			 and
					(2)fix the
			 compensation of those officers and employees in accordance with chapter 51 and
			 with subchapter III of chapter 53 of that title, relating to classification and
			 General Schedule pay rates.
					(b)Experts and
			 consultantsThe Administrator may—
					(1)procure the
			 services of temporary or intermittent experts and consultants as authorized by
			 section 3109 of title 5, United States Code; and
					(2)pay in connection
			 with those services the travel expenses of the experts and consultants,
			 including transportation and per diem in lieu of subsistence while away from
			 the homes or regular places of business of the individuals, as authorized by
			 section 5703 of that title.
					(c)Bureaus,
			 offices, and divisionsThe Administrator may establish within the
			 Administration such bureaus, offices, and divisions as the Administrator
			 determines are necessary to perform the duties of the Administrator.
				(d)Advisory
			 committees
					(1)In
			 generalThe Administrator shall establish advisory committees
			 that consist of representatives of scientific expert bodies, academics,
			 industry specialists, and consumers.
					(2)DutiesThe
			 duties of an advisory committee established under paragraph (1) may include
			 developing recommendations with respect to the development of new processes,
			 research, communications, performance standards, and inspection.
					IIAdministration of
			 food safety program
			201.Administration
			 of national program
				(a)In
			 generalThe Administrator shall—
					(1)administer a
			 national food safety program (referred to in this section as the
			 program) to protect public health; and
					(2)ensure that
			 persons who produce or process food meet their responsibility to prevent or
			 minimize food safety hazards related to their products.
					(b)Comprehensive
			 analysisThe program shall be based on a comprehensive analysis
			 of the hazards associated with different food and with the processing of
			 different food, including the identification and evaluation of—
					(1)the severity of
			 the potential health risks;
					(2)the sources and
			 specific points of potential contamination extending from the farm or ranch to
			 the consumer that may render food unsafe;
					(3)the potential for
			 persistence, multiplication, or concentration of naturally occurring or added
			 contaminants in food;
					(4)opportunities
			 across the food production, processing, distribution, and retail system to
			 reduce potential health risks; and
					(5)opportunities for
			 intentional contamination.
					(c)Program
			 elementsIn carrying out the program, the Administrator
			 shall—
					(1)adopt and
			 implement a national system for the registration of food establishments and
			 foreign food establishments and regular unannounced inspection of food
			 establishments;
					(2)enforce the
			 adoption of process controls in food establishments, based on best available
			 scientific and public health considerations and best available
			 technologies;
					(3)establish and
			 enforce science-based standards for—
						(A)substances that may
			 contaminate food; and
						(B)safety and
			 sanitation in the processing and handling of food;
						(4)implement a
			 statistically valid sampling program to ensure that industry programs and
			 procedures that prevent food contamination are effective on an ongoing basis
			 and that food meets the standards established under this Act;
					(5)implement
			 procedures and requirements to ensure the safety and security of imported
			 food;
					(6)coordinate with
			 other agencies and State or local governments in carrying out inspection,
			 enforcement, research, and monitoring;
					(7)have access to the
			 surveillance data of the Centers for Disease Control and Prevention, and other
			 Federal Government agencies, in order to implement a national surveillance
			 system to assess the health risks associated with the human consumption of food
			 or to create surveillance data and studies;
					(8)develop public
			 education risk communication and advisory programs;
					(9)implement a basic
			 and applied research program to further the purposes of this Act; and
					(10)coordinate and
			 prioritize food safety research and educational programs with other agencies,
			 including State or local agencies.
					202.Registration of
			 food establishments and foreign food establishments
				(a)In
			 generalThe Administrator shall by regulation require that any
			 food establishment or foreign food establishment engaged in processing food in
			 the United States be registered with the Administrator.
				(b)Registration
			 requirements
					(1)In
			 generalTo be registered under subsection (a)—
						(A)in the case of a
			 food establishment, the owner, operator, or agent in charge of the food
			 establishment shall submit a registration to the Administrator; and
						(B)in the case of a
			 foreign food establishment, the owner, operator, or agent in charge of the
			 foreign food establishment shall—
							(i)submit a
			 registration to the Administrator; and
							(ii)provide the name,
			 address, and emergency contact information of the United States agent for the
			 foreign food establishment.
							(2)RegistrationA
			 food establishment or foreign food establishment shall submit a registration
			 under paragraph (1) to the Administrator that—
						(A)identifies the
			 name, address, and emergency contact information of each food establishment or
			 foreign food establishment that the registrant operates under this Act and all
			 trade names under which the registrant conducts business relating to
			 food;
						(B)lists the primary
			 purpose and business activity of each food establishment or foreign food
			 establishment, including the dates of operation if the food establishment or
			 foreign food establishment is seasonal;
						(C)lists the types of
			 food processed or sold at each food establishment or, for foreign food
			 establishments selling food for consumption in the United States, identifies
			 the specific food categories of that food as listed under section 170.3 of
			 title 21, Code of Federal Regulations; and
						(D)not later than 30
			 days after a change in the products, function, or legal status of the food
			 establishment or foreign food establishment (including cessation of business
			 activities), notifies the Administrator of the change.
						(3)ProcedureUpon
			 receipt of a completed registration described in paragraph (1), the
			 Administrator shall notify the registrant of the receipt of the registration,
			 designate each establishment as a category 1, 2, 3, 4, or 5 food establishment,
			 and assign a registration number to each food establishment and foreign food
			 establishment.
					(4)ListThe
			 Administrator shall compile and maintain an up-to-date list of food
			 establishments and foreign food establishments that are registered under this
			 section. The Administrator may establish regulations by which such list may be
			 shared with other governmental authorities.
					(5)Disclosure
			 exemptionThe disclosure requirements under section 552 of title
			 5, United States Code, shall not apply to—
						(A)the list compiled
			 under paragraph (4); and
						(B)information
			 derived from the list under paragraph (4), to the extent that it discloses the
			 identity or location of a specific registered person.
						(6)Suspension of
			 registration
						(A)In
			 generalThe Administrator may suspend the registration of a food
			 establishment or foreign food establishment, including the facility of an
			 importer, for violation of a food safety law.
						(B)Notice and
			 opportunity for hearingThe Administrator shall provide notice to
			 a registrant immediately upon the suspension of the registration of the
			 facility and provide registrant with an opportunity for a hearing within 3 days
			 of the suspension.
						(7)ReinstatementA
			 registration that is suspended under this section may be reinstated pursuant to
			 criteria published in the Federal Register by the Administrator.
					203.Preventative
			 process controls to reduce adulteration of food
				(a)In
			 generalThe Administrator shall, upon the basis of best available
			 public health, scientific, and technological data, promulgate regulations to
			 ensure that food establishments carry out their responsibilities to—
					(1)process food in a
			 sanitary manner so that it is free of dirt and filth;
					(2)limit the presence
			 of potentially harmful contaminants in food;
					(3)implement
			 appropriate measures of preventative process control to minimize and reduce the
			 presence and growth of contaminants in food and meet the performance standards
			 established under section 204;
					(4)process all fully
			 processed or ready-to-eat food in a sanitary manner, using reasonably available
			 techniques and technologies to eliminate any potentially harmful contaminants;
			 and
					(5)label food
			 intended for final processing outside commercial food establishments with
			 instructions for handling and preparation for consumption that will destroy
			 contaminants.
					(b)RegulationsNot
			 later than 1 year after the effective date of this Act, the Administrator shall
			 promulgate regulations that—
					(1)require all food
			 establishments to adopt preventative process controls that are—
						(A)adequate to protect
			 the public health;
						(B)meet relevant
			 regulatory and food safety standards; and
						(C)limit the presence
			 and growth of contaminants in food prepared in a food establishment;
						(2)set standards for
			 sanitation;
					(3)meet any performance
			 standards for contaminants established under section 204;
					(4)require
			 recordkeeping to monitor compliance;
					(5)require sampling
			 and testing at a frequency and in a manner sufficient to ensure that process
			 controls are effective on an ongoing basis and that regulatory standards are
			 being met; and
					(6)provide for agency
			 access to records kept by food establishments and submission of copies of the
			 records to the Administrator, as the Administrator determines
			 appropriate.
					(c)Processing
			 controlsThe Administrator may require any person with
			 responsibility for or control over food or food ingredients to adopt process
			 controls, if the process controls are needed to ensure the protection of the
			 public health.
				204.Performance
			 standards for contaminants in food
				(a)In
			 generalTo protect the public health, the Administrator shall
			 establish by regulation and enforce performance standards that define, with
			 respect to specific food-borne contaminants and foods, the level of food safety
			 performance that a person responsible for producing, processing, or selling
			 food shall meet.
				(b)Identification of
			 contaminants; performance standards
					(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Administrator shall identify the food-borne contaminants and food
			 that contribute significantly to the risk of food-borne illness.
					(2)Performance
			 standardsAs soon as practicable after the identification of the
			 contaminants under paragraph (1), the Administrator shall establish appropriate
			 performance standards to protect against all food-borne contaminants.
					(3)Significant
			 contaminantsThe Administrator shall establish performance
			 standards for the 5 contaminants that contribute to the greatest number of
			 illnesses or deaths associated with raw meat, poultry, and seafood not later
			 than 3 years after the date of enactment of this Act. The Administrator shall
			 revise such standards not less often than every 3 years.
					(c)Performance
			 standards
					(1)In
			 generalThe performance standards established under this section
			 shall include—
						(A)health-based
			 standards that set the level of a contaminant that can safely and lawfully be
			 present in food;
						(B)zero tolerances,
			 including zero tolerances for fecal matter, in addition to any zero-tolerance
			 standards in effect on the day before the date of enactment of this Act, when
			 necessary to protect against significant adverse health outcomes;
						(C)process standards,
			 such as log reduction criteria for cooked products, when sufficient to ensure
			 the safety of processed food; and
						(D)in the absence of
			 data to support a performance standard described in subparagraph (A), (B), or
			 (C), standards that define required performance in terms of “best reasonably
			 achievable performance”, using best available technologies, interventions, and
			 practices.
						(2)Best reasonably
			 achievable performance standardsIn developing best reasonably
			 achievable performance standards, the Administrator shall collect, or contract
			 for the collection of, data on current best practices and food safety outcomes
			 related to the contaminants and foods in question, as the Administrator
			 determines necessary.
					(3)Revocation by
			 administratorAll performance standards, tolerances, action
			 levels, or other similar standards in effect on the date of enactment of this
			 Act shall remain in effect until revised or revoked by the
			 Administrator.
					(d)Enforcement
					(1)In
			 generalNot later than 1 year after the promulgation of a
			 performance standard under this section, the Administrator shall implement a
			 statistically significant sampling program to determine whether food
			 establishments are complying with the performance standards promulgated under
			 this section. The program established under this paragraph shall be at least as
			 stringent as the Hazard Analysis and Critical Control Point System requirements
			 established under part 417 of title 9, Code of Federal Regulations (or
			 successor regulation).
					(2)InspectionsIf
			 the Administrator determines that a food establishment fails to meet a standard
			 promulgated under this section, and such establishment fails to take
			 appropriate corrective action as determined by the Administrator, the
			 Administrator shall, as appropriate—
						(A)detain, seize, or
			 condemn food from the food establishment under section 402;
						(B)order a recall of
			 food from the food establishment under section 403;
						(C)increase the
			 inspection frequency for the food establishment;
						(D)withdraw the mark
			 of inspection from the food establishment, if in use; or
						(E)take other
			 appropriate enforcement action concerning the food establishment, including
			 withdrawal of registration.
						(e)Newly Identified
			 contaminantsNotwithstanding any other provision of this section,
			 the Administrator shall promulgate interim performance standards for newly
			 identified contaminants as necessary to protect the public health.
				205.Inspections of
			 food establishments
				(a)In
			 generalThe Administrator shall establish an inspection program,
			 which shall include sampling and testing of food and food establishments, to
			 determine if each food establishment—
					(1)is operating in a
			 sanitary manner;
					(2)has continuous
			 systems, interventions, and processes in place to minimize or eliminate
			 contaminants in food;
					(3)is in compliance
			 with applicable performance standards established under section 204, and other
			 regulatory requirements;
					(4)is processing food
			 that is safe and not adulterated or misbranded;
					(5)maintains records
			 of process control plans under section 203, and other records related to the
			 processing, sampling, and handling of food; and
					(6)is in compliance
			 with the requirements of the food safety law.
					(b)Establishment
			 categories and inspection frequenciesThe resource plan required
			 under section 209, including the description of resources required to carry out
			 inspections of food establishments, shall be based on the following categories
			 and inspection frequencies, subject to subsections (c), (d), and (e):
					(1)Category 1 food
			 establishmentsA category 1 food establishment shall be subject
			 to antemortem, postmortem, and continuous inspection of each slaughter line
			 during all operating hours, and other inspection on a daily basis, sufficient
			 to verify that—
						(A)diseased animals
			 are not offered for slaughter;
						(B)the food
			 establishment has successfully identified and removed from the slaughter line
			 visibly defective or contaminated carcasses, has avoided cross-contamination,
			 and destroyed or reprocessed them in a manner acceptable to the Administrator;
			 and
						(C)that applicable
			 performance standards and other provisions of the food safety law, including
			 those intended to eliminate or reduce pathogens, have been satisfied.
						(2)Category 2 food
			 establishmentsA category 2 food establishment shall be randomly
			 inspected at least daily.
					(3)Category 3 food
			 establishmentsA category 3 food establishment shall—
						(A)have ongoing
			 verification that its processes are controlled; and
						(B)be randomly
			 inspected at least monthly.
						(4)Category 4 food
			 establishmentsA category 4 food establishment shall be randomly
			 inspected at least quarterly.
					(5)Category 5 food
			 establishmentsA category 5 food establishment shall be randomly
			 inspected at least annually.
					(c)Establishment of
			 inspection proceduresThe Administrator shall establish
			 procedures under which inspectors or safety officers shall take random samples,
			 photographs, and copies of records in food establishments.
				(d)Alternative
			 inspection frequenciesWith respect to a category 2, 3, 4, or 5
			 food establishment, the Administrator may establish alternative increasing or
			 decreasing inspection frequencies for subcategories of food establishments or
			 individual establishments, to foster risk-based allocation of resources,
			 subject to the following criteria and procedures:
					(1)Subcategories of
			 food establishments and their alternative inspection frequencies shall be
			 defined by regulation, subject to paragraphs (2) and (3).
					(2)Regulations of
			 alternative inspection frequencies for subcategories of food establishments
			 under paragraph (1) and for a specific food establishment under paragraph (4)
			 shall provide that—
						(A)category 2 food
			 establishments shall be inspected at least monthly; and
						(B)category 3, 4, and 5
			 food establishments shall be inspected at least annually.
						(3)In defining
			 subcategories of food establishments and their alternative inspection
			 frequencies under paragraphs (1) and (2), the Administrator shall
			 consider—
						(A)the nature of the
			 food products being processed, stored, or transported;
						(B)the manner in
			 which food products are processed, stored, or transported;
						(C)the inherent
			 likelihood that the products will contribute to the risk of food-borne
			 illness;
						(D)the best available
			 evidence concerning reported illnesses associated with the foods produced in
			 the proposed subcategory of establishments; and
						(E)the overall record
			 of compliance with the food safety law among establishments in the proposed
			 subcategory, including compliance with applicable performance standards and the
			 frequency of recalls.
						(4)The Administrator
			 may adopt alternative inspection frequencies for increased or decreased
			 inspection for a specific establishment, subject to paragraphs (2) and (5), and
			 shall periodically publish a list of establishments subject to alternative
			 inspections.
					(5)In adopting
			 alternative inspection frequencies for a specific establishment, the
			 Administrator shall consider—
						(A)the criteria in
			 paragraph (3);
						(B)whether products
			 from the specific establishment have been associated with a case or an outbreak
			 of food-borne illness; and
						(C)the record of the
			 establishment of compliance with the food safety law, including compliance with
			 applicable performance standards and the frequency of recalls.
						(6)Before establishing
			 decreased alternative inspection frequencies for subcategories of
			 establishments or individual establishments, the Administrator shall—
						(A)determine, based
			 on the best available evidence, that the alternative uses of the resources
			 required to carry out the inspection activity would make a greater contribution
			 to protecting the public health and reducing the risk of food-borne illness
			 than the use of resources described in subsection (b);
						(B)describe the
			 alternative uses of resources in general terms when issuing the regulation or
			 order that establishes the alternative inspection frequency;
						(C)consider the
			 supporting evidence that an individual food establishment shall submit related
			 to whether an alternative inspection frequency should be established for such
			 establishment by the Administrator; and
						(D)include a
			 description of the alternative uses in the annual resource plan required in
			 section 209.
						(e)Inspection
			 transitionThe Administrator shall manage the transition to the
			 inspection system described in this Act as follows:
					(1)In the case of a
			 category 1 or 2 food establishment, the Administrator shall continue to
			 implement the applicable inspection mandates of the Federal Meat Inspection Act
			 (21 U.S.C. 601 et seq.), the Poultry Products Inspection Act (21 U.S.C. 451 et
			 seq.), and the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.)
			 until—
						(A)regulations
			 required to implement this section have been promulgated;
						(B)the performance
			 standards required by section 204(c) have been promulgated and implemented for
			 1 year; and
						(C)the establishment
			 has achieved compliance with the other applicable provisions of the food safety
			 law.
						(2)In the case of a
			 category 1 or 2 food establishment that, within 2 years after the promulgation
			 of the performance standards required by section 204(c), has not achieved
			 compliance with the food safety law, the Administrator shall—
						(A)issue an order
			 prohibiting the establishment from operating pending a demonstration by the
			 establishment that sufficient changes in facilities, procedures, personnel, or
			 other aspects of the process control system have been made such that the
			 Administrator determines that compliance with the food safety law is achieved;
			 and
						(B)following the
			 demonstration required in subparagraph (A), issue an order authorizing the food
			 establishment to operate subject, at a minimum, to—
							(i)the
			 inspection requirement applicable to the establishment under subsection (b) (1)
			 or (2); and
							(ii)such other
			 inspection or compliance measures determined by the Administrator necessary to
			 assure compliance with the applicable food safety law.
							(3)In the case of a
			 category 3 food establishment, the Administrator shall continue to implement
			 the applicable inspection mandates of the Federal Meat Inspection Act (21
			 U.S.C. 601 et seq.), the Poultry Products Inspection Act (21 U.S.C. 451 et
			 seq.), and the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.)
			 until—
						(A)the regulations
			 required to implement this section have been promulgated;
						(B)the first resource
			 plan under section 209 has been submitted; and
						(C)for individual
			 establishments, compliance with the food safety law has been
			 demonstrated.
						(4)In the case of a
			 category 3 food establishment that, within 1 year after the promulgation of the
			 regulations required to implement this section, have not demonstrated
			 compliance with the food safety law, the Administrator shall—
						(A)issue an order
			 prohibiting the establishment from operating, pending a demonstration by the
			 establishment that sufficient changes in facilities, procedures, personnel, or
			 other aspects of the process control system have been made such that the
			 Administrator determines that compliance with the food safety law is achieved;
			 and
						(B)following the
			 demonstration required in subparagraph (A), issue an order authorizing the
			 establishment to operate subject, at a minimum, to—
							(i)the
			 inspection requirement applicable to the establishment under subsection (b)(3);
			 and
							(ii)such other
			 inspection or compliance measures determined by the Administrator necessary to
			 assure compliance with the food safety law.
							(5)In
			 the case of a category 4 or 5 food establishment, the inspection requirements
			 of this Act shall be implemented as soon as possible after—
						(A)the promulgation
			 of the regulations required to implement this section;
						(B)the publication of
			 the first resource plan under section 209; and
						(C)the commencement
			 of the first fiscal year in which the Administration is operating with
			 budgetary resources that Congress has appropriated following consideration of
			 the resource plan under section 209.
						(f)Official
			 mark
					(1)In
			 general
						(A)EstablishmentBefore
			 the completion of the transition process under paragraphs (1) through (3) of
			 subsection (e), the Administrator shall by regulation establish an official
			 mark that shall be affixed to a food product produced in a category 1, 2, or 3
			 establishment, subject to subparagraph (B).
						(B)PrerequisiteThe
			 official mark required under subparagraph (A) shall be affixed to a food
			 product by the Administrator if the establishment has been inspected by the
			 Administrator in accordance with the inspection frequencies under this section
			 and the establishment is in compliance with the food safety law.
						(C)Removal of
			 official markThe Administrator shall promulgate regulations that
			 provide for the removal of the official mark under this subsection if the
			 Administrator makes a finding that the establishment is not in compliance with
			 the food safety law.
						(2)Category 1, 2,
			 or 3 food establishmentsIn the case of products produced in a
			 category 1, 2, or 3 food establishment—
						(A)products subject
			 to Federal Meat Inspection Act (21 U.S.C. 601 et seq.), the Poultry Products
			 Inspection Act (21 U.S.C. 451 et seq.), the Egg Products Inspection Act (21
			 U.S.C. 1031 et seq.), and the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 301 et seq.) as of the date of enactment of this Act shall remain subject to
			 the requirement under those Acts that they bear the mark of inspection pending
			 completion of the transition process under paragraphs (1) through (3) of
			 subsection (e);
						(B)the Administrator
			 shall publicly certify on a monthly basis that the inspection frequencies
			 required under this Act have been achieved; and
						(C)a product from an
			 establishment that has not been inspected in accordance with the required
			 frequencies under this section shall not bear the official mark and shall not
			 be shipped in interstate commerce.
						(3)Category 4 and 5
			 food establishmentsIn the case of a product produced in a
			 category 4 or 5 food establishment the Administrator shall provide by
			 regulation for the voluntary use of the official mark established under
			 paragraph (1), subject to—
						(A)such minimum
			 inspection frequencies as determined appropriate by the Administrator;
						(B)compliance with
			 applicable performance standards and other provisions of the food safety law;
			 and
						(C)such other
			 requirements the Administrator considers appropriate.
						(g)ImplementationNot
			 later than 1 year after the effective date of this Act, the Administrator shall
			 issue regulations to implement subsections (b) through (e).
				(h)Maintenance and
			 inspection of records
					(1)In
			 general
						(A)RecordsA
			 food establishment shall—
							(i)maintain such
			 records as the Administrator shall require by regulation, including all records
			 relating to the processing, distributing, receipt, or importation of any food;
			 and
							(ii)permit the
			 Administrator, in addition to any authority of the food safety agencies in
			 effect on the day before the date of enactment of this Act, upon presentation
			 of appropriate credentials and at reasonable times and in a reasonable manner,
			 to have access to and copy all records maintained by or on behalf of such food
			 establishment representative in any format (including paper or electronic) and
			 at any location, that are necessary to assist the Administrator—
								(I)to determine
			 whether the food is contaminated or not in compliance with the food safety law;
			 or
								(II)to track the food
			 in commerce.
								(B)Required
			 disclosureA food establishment shall have an affirmative
			 obligation to disclose to the Administrator the results of testing or sampling
			 of food, equipment, or material in contact with food, that is positive for any
			 contaminant.
						(2)Maintenance of
			 recordsThe records in paragraph (1) shall be maintained for a
			 reasonable period of time, as determined by the Administrator.
					(3)RequirementsThe
			 records in paragraph (1) shall include records describing—
						(A)the origin,
			 receipt, delivery, sale, movement, holding, and disposition of food or
			 ingredients;
						(B)the identity and
			 quantity of ingredients used in the food;
						(C)the processing of
			 the food;
						(D)the results of
			 laboratory, sanitation, or other tests performed on the food or in the food
			 establishment;
						(E)consumer
			 complaints concerning the food or packaging of the food;
						(F)the production
			 codes, open date codes, and locations of food production; and
						(G)other matters
			 reasonably related to whether food is unsafe, is adulterated or misbranded, or
			 otherwise fails to meet the requirements of this Act.
						(i)Protection of
			 sensitive information
					(1)In
			 generalThe Administrator shall develop and maintain procedures
			 to prevent the unauthorized disclosure of any trade secret or confidential
			 information obtained by the Administrator.
					(2)LimitationThe
			 requirement under this subsection does not—
						(A)limit the
			 authority of the Administrator to inspect or copy records or to require the
			 establishment or maintenance of records under this Act;
						(B)have any legal
			 effect on section 1905 of title 18, United States Code;
						(C)extend to any food
			 recipe, financial data, pricing data, personnel data, or sales data (other than
			 shipment dates relating to sales);
						(D)limit the public
			 disclosure of distribution records or other records related to food subject to
			 a voluntary or mandatory recall under section 403; or
						(E)limit the
			 authority of the Administrator to promulgate regulations to permit the sharing
			 of data with other governmental authorities.
						(j)Bribery of or
			 gifts to inspector or other officers and acceptance of
			 giftsSection 22 of the Federal Meat Inspection Act (21 U.S.C.
			 622) shall apply under this Act.
				206.Food production
			 facilitiesIn carrying out the
			 duties of the Administrator and the purposes of this Act, the Administrator
			 shall have the authority, with respect to food production facilities,
			 to—
				(1)visit and inspect
			 food production facilities in the United States and in foreign countries to
			 investigate bioterrorism threats and for other critical food safety
			 purposes;
				(2)review food safety
			 records as required to be kept by the Administrator to carry out traceback and
			 for other critical food safety purposes;
				(3)set good practice
			 standards to protect the public and animal health and promote food
			 safety;
				(4)conduct monitoring
			 and surveillance of animals, plants, products, or the environment, as
			 appropriate; and
				(5)collect and
			 maintain information relevant to public health and farm practices.
				207.Federal and
			 State cooperation
				(a)In
			 generalThe Administrator shall work with the States to carry out
			 activities and programs that create a national food safety program so that
			 Federal and State programs function in a coordinated and cost-effective
			 manner.
				(b)State
			 actionThe Administrator shall work with States to—
					(1)continue,
			 strengthen, or establish State food safety programs, especially with respect to
			 the regulation of retail commercial food establishments, transportation,
			 harvesting, and fresh markets;
					(2)continue,
			 strengthen, or establish inspection programs and requirements to ensure that
			 food under the jurisdiction of the State is safe; and
					(3)support recall
			 authorities at the State and local levels.
					(c)AssistanceTo
			 assist in planning, developing, and implementing a food safety program, the
			 Administrator may provide and continue to a State—
					(1)advisory
			 assistance;
					(2)technical and
			 laboratory assistance and training (including necessary materials and
			 equipment); and
					(3)financial, in
			 kind, and other aid.
					(d)Service
			 agreements
					(1)In
			 generalThe Administrator may, under agreements entered into with
			 Federal, State, or local agencies, use on a reimbursable basis or otherwise,
			 the personnel and services of those agencies in carrying out this Act.
					(2)TrainingAgreements
			 with a State under this subsection may provide for training of State
			 employees.
					(3)Maintenance of
			 agreementsThe Administrator shall maintain any agreement that is
			 in effect on the day before the date of enactment of this Act until the
			 Administrator evaluates such agreement and determines whether to maintain or
			 substitute such agreement.
					(e)Audits
					(1)In
			 generalThe Administrator shall annually conduct a comprehensive
			 review of each State program that provides services to the Administrator in
			 carrying out the responsibilities under this Act, including mandated
			 inspections under section 205.
					(2)RequirementsThe
			 review shall—
						(A)include a
			 determination of the effectiveness of the State program; and
						(B)identify any
			 changes necessary to ensure enforcement of Federal requirements under this
			 Act.
						(f)No Federal
			 PreemptionNothing in this Act shall be construed to preempt the
			 enforcement of State food safety laws and standards that are at least as
			 stringent as those under this Act.
				208.Imports
				(a)In
			 generalNot later than 2 years after the effective date of this
			 Act, the Administrator shall establish a system under which a foreign
			 government or foreign food establishment seeking to import food to the United
			 States shall submit a request for certification to the Administrator.
				(b)Certification
			 standardA foreign government or foreign food establishment
			 requesting a certification to import food to the United States shall
			 demonstrate, in a manner determined appropriate by the Administrator, that food
			 produced under the supervision of a foreign government or by the foreign food
			 establishment has met standards for food safety, inspection, labeling, and
			 consumer protection that are at least equivalent to standards applicable to
			 food produced in the United States.
				(c)Certification
			 approval
					(1)Request by foreign
			 governmentPrior to granting the certification request of a
			 foreign government, the Administrator shall review, audit, and certify the food
			 safety program of a requesting foreign government (including all statutes,
			 regulations, and inspection authority) as at least equivalent to the food
			 safety program in the United States, as demonstrated by the foreign
			 government.
					(2)Request by
			 foreign food establishmentPrior to granting the certification
			 request of a foreign food establishment, the Administrator shall certify, based
			 on an onsite inspection, the food safety programs and procedures of a
			 requesting foreign firm as at least equivalent to the food safety programs and
			 procedures of the United States.
					(d)LimitationA
			 foreign government or foreign firm approved by the Administrator to import food
			 to the United States under this section shall be certified to export only the
			 approved food products to the United States for a period not to exceed 5
			 years.
				(e)Withdrawal of
			 certificationThe Administrator may withdraw certification of any
			 food from a foreign government or foreign firm—
					(1)if such food is
			 linked to an outbreak of human illness;
					(2)following an
			 investigation by the Administrator that finds that the foreign government
			 programs and procedures or foreign food establishment is no longer equivalent
			 to the food safety programs and procedures in the United States; or
					(3)following a refusal
			 to allow United States officials to conduct such audits and investigations as
			 may be necessary to fulfill the requirements under this section.
					(f)Renewal of
			 certificationThe Administrator shall audit foreign governments
			 and foreign food establishments at least every 5 years to ensure the continued
			 compliance with the standards set forth in this section.
				(g)Required routine
			 inspectionThe Administrator shall routinely inspect food and
			 food animals (via a physical examination) before it enters the United States to
			 ensure that it is—
					(1)safe;
					(2)labeled as
			 required for food produced in the United States; and
					(3)otherwise meets
			 requirements under the food safety law.
					(h)EnforcementThe
			 Administrator is authorized to—
					(1)deny importation of
			 food from any foreign government that does not permit United States officials
			 to enter the foreign country to conduct such audits and inspections as may be
			 necessary to fulfill the requirements under this section;
					(2)deny importation
			 of food from any foreign government or foreign firm that does not consent to an
			 investigation by the Administration when food from that foreign country or
			 foreign firm is linked to a food-borne illness outbreak or is otherwise found
			 to be adulterated or mislabeled; and
					(3)promulgate rules
			 and regulations to carry out the purposes of this section, including setting
			 terms and conditions for the destruction of products that fail to meet the
			 standards of this Act.
					(i)Detention and
			 seizureAny food imported for consumption in the United States
			 may be detained, seized, or condemned pursuant to section 402.
				209.Resource
			 plan
				(a)In
			 generalThe Administrator shall prepare and update annually a
			 resource plan describing the resources required, in the best professional
			 judgment of the Administrator, to develop and fully implement the national food
			 safety program established under this Act.
				(b)Contents of
			 planThe resource plan shall—
					(1)describe
			 quantitatively the personnel, financial, and other resources required to carry
			 out the inspection of food establishments under section 205 and other
			 requirements of the national food safety program;
					(2)allocate
			 inspection resources in a manner reflecting the distribution of risk and
			 opportunities to reduce risk across the food supply to the extent feasible
			 based on the best available information, and subject to section 205; and
					(3)describe the
			 personnel, facilities, equipment, and other resources needed to carry out
			 inspection and other oversight activities, at a total resource level equal to
			 at least 50 percent of the resources required to carry out inspections in food
			 establishments under section 205—
						(A)in foreign
			 establishments;
						(B)at the point of
			 importation; and
						(C)at the point of
			 production on farms, ranches, and feedlots.
						(c)GrantsThe
			 resource plan shall include recommendations for funding to provide grants to
			 States and local governments to carry out food safety activities in retail and
			 food service facilities and the required inspections in food
			 establishments.
				(d)Submission of
			 planThe Administrator shall submit annually to the Committee on
			 Appropriations of the Senate, the Committee on Appropriations of the House of
			 Representatives, and other relevant committees of Congress, the resource plan
			 required under this section.
				210.Traceback
				(a)In
			 generalThe Administrator, in order to protect the public health,
			 shall establish requirements for a national system for tracing food and food
			 producing animals from point of origin to retail sale, subject to subsection
			 (b).
				(b)ApplicabilityTraceability
			 requirements shall—
					(1)be established in
			 accordance with regulations and guidelines issued by the Administrator;
			 and
					(2)apply to food
			 production facilities and food establishments.
					(c)Relationship to
			 country of origin labelingNothing contained in this section
			 prevents or interferes with implementation of the country of origin labeling
			 requirements of subtitle D of the Agricultural Marketing Act of 1946 (7 U.S.C.
			 1638 et seq.).
				IIIResearch and
			 education
			301.Public health
			 assessment system
				(a)In
			 generalThe Administrator, acting in coordination with the
			 Director of the Centers for Disease Control and Prevention and with the
			 Research Education and Economics mission area of the Department of Agriculture,
			 shall—
					(1)have access to the
			 applicable data systems of the Centers for Disease Control and Prevention and
			 to the databases made available by a State;
					(2)maintain an active
			 surveillance system of food, food products, and epidemiological evidence
			 submitted by States to the Centers for Disease Control and Prevention based on
			 a representative proportion of the population of the United States;
					(3)assess the
			 frequency and sources of human illness in the United States associated with the
			 consumption of food;
					(4)maintain a
			 state-of-the-art DNA matching system and epidemiological system dedicated to
			 food-borne illness identification, outbreaks, and containment; and
					(5)have access to the
			 surveillance data created via monitoring and statistical studies conducted as
			 part of its own inspection.
					(b)Public health
			 sampling
					(1)In
			 generalNot later than 1 year after the effective date of this
			 Act, the Administrator shall establish guidelines for a sampling system under
			 which the Administrator shall take and analyze samples of food—
						(A)to assist the
			 Administrator in carrying out this Act; and
						(B)to assess the
			 nature, frequency of occurrence, and quantities of contaminants in food.
						(2)RequirementsThe
			 sampling system described in paragraph (1) shall provide—
						(A)statistically
			 valid monitoring, including market-based studies, on the nature, frequency of
			 occurrence, and quantities of contaminants in food available to consumers;
			 and
						(B)at the request of
			 the Administrator, such other information, including analysis of monitoring and
			 verification samples, as the Administrator determines may be useful in
			 assessing the occurrence of contaminants in food.
						(c)Assessment of
			 health hazards
					(1)In
			 generalThrough the surveillance system referred to in subsection
			 (a) and the sampling system described in subsection (b), the Administrator
			 shall—
						(A)rank food
			 categories based on the hazard to human health presented by the food
			 category;
						(B)identify
			 appropriate industry and regulatory approaches to minimize hazards in the food
			 supply; and
						(C)assess the public
			 health environment for emerging diseases, including zoonosis, for their risk of
			 appearance in the United States food supply.
						(2)Components of
			 analysisThe analysis under subsection (b)(1) may include—
						(A)a comparison of the
			 safety of commercial processing with the health hazards associated with food
			 that is harvested for recreational or subsistence purposes and prepared
			 noncommercially;
						(B)a comparison of the
			 safety of food that is domestically processed with the health hazards
			 associated with food that is processed outside the United States;
						(C)a description of
			 contamination originating from handling practices that occur prior to or after
			 the sale of food to consumers; and
						(D)use of comparative risk assessments.
						302.Public
			 education and advisory system
				(a)Public
			 education
					(1)In
			 generalThe Administrator, in cooperation with private and public
			 organizations, including the cooperative extension services and building on the
			 efforts of appropriate State and local entities, shall establish a national
			 public education program on food safety.
					(2)RequirementsThe
			 program shall provide—
						(A)information to the
			 public regarding Federal standards and best practices and promotion of public
			 awareness, understanding, and acceptance of those standards and
			 practices;
						(B)information for
			 health professionals—
							(i)to
			 improve diagnosis and treatment of food-related illness; and
							(ii)to
			 advise individuals at special risk for food-related illnesses; and
							(C)such other
			 information or advice to consumers and other persons as the Administrator
			 determines will promote the purposes of this Act.
						(b)Health
			 advisoriesThe Administrator, in consultation with other Federal
			 departments and agencies as the Administrator determines necessary, shall work
			 with the States and other appropriate entities—
					(1)to develop and
			 distribute regional and national advisories concerning food safety;
					(2)to develop
			 standardized formats for written and broadcast advisories;
					(3)to incorporate
			 State and local advisories into the national public education program
			 established under subsection (a); and
					(4)to present prompt,
			 specific information regarding foods found to pose a threat to the public
			 health.
					303.Research
				(a)In
			 generalThe Administrator shall conduct research to carry out
			 this Act, including studies to—
					(1)improve sanitation
			 and food safety practices in the processing of food;
					(2)develop improved
			 techniques to monitor and inspect food;
					(3)develop efficient,
			 rapid, and sensitive methods to detect contaminants in food;
					(4)determine the
			 sources of contamination of contaminated food;
					(5)develop food
			 consumption data;
					(6)identify ways that
			 animal production techniques could improve the safety of the food
			 supply;
					(7)draw upon research
			 and educational programs that exist at the State and local level;
					(8)utilize the DNA
			 matching system and other processes to identify and control pathogens;
					(9)address common and
			 emerging zoonotic diseases;
					(10)develop methods
			 to reduce or destroy harmful pathogens before, during, and after
			 processing;
					(11)analyze the
			 incidence of antibiotic resistence as it pertains to the food supply and
			 develop new methods to reduce the transfer of antibiotic resistance to humans;
			 and
					(12)conduct other
			 research that supports the purposes of this Act.
					(b)Contract
			 authorityThe Administrator may enter into contracts and
			 agreements with any State, university, Federal Government agency, or person to
			 carry out this section.
				IVEnforcement
			401.Prohibited
			 ActsIt is prohibited—
				(1)to
			 manufacture, introduce, deliver for introduction, or receive into interstate
			 commerce any food that is adulterated, misbranded, or otherwise unsafe;
				(2)to adulterate or
			 misbrand any food in interstate commerce;
				(3)for a food
			 establishment or foreign food establishment to fail to register under section
			 202, or to operate without a valid registration;
				(4)to refuse to
			 permit access to a food establishment for the inspection and copying of a
			 record as required under section 205(h);
				(5)to
			 fail to establish or maintain any record or to make any report as required
			 under section 205(h);
				(6)to refuse to
			 permit entry to or inspection of a food establishment as required under section
			 205;
				(7)to fail to provide
			 to the Administrator the results of a testing or sampling of a food, equipment,
			 or material in contact with contaminated food under section 205(i);
				(8)to fail to comply
			 with a provision, regulation, or order of the Administrator under section 202,
			 203, 204, or 208;
				(9)to slaughter an
			 animal that is capable for use in whole or in part as human food at a food
			 establishment processing any such food for commerce, except in compliance with
			 the food safety law;
				(10)to transfer food
			 in violation of an administrative detention order under section 402 or to
			 remove or alter a required mark or label identifying the food as
			 detained;
				(11)to fail to comply
			 with a recall or other order under section 403; or
				(12)to otherwise
			 violate the food safety law.
				402.Food detention,
			 seizure, and condemnation
				(a)Administrative
			 detention of food
					(1)Expanded
			 authorityThe Administrator shall have authority under section
			 304 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 334) to administratively detain and seize any food
			 that the Administrator has reason to believe is unsafe, is adulterated or
			 misbranded, or otherwise fails to meet the requirements of the food safety
			 law.
					(2)Detention
			 authorityIf, during an inspection conducted in accordance with
			 section 205 or 208, an officer, employee, or agent of the Administration making
			 the inspection has reason to believe that a domestic food, imported food, or
			 food offered for import is unsafe, is adulterated or misbranded, or otherwise
			 fails to meet the requirements of this Act, the officer or employee may order
			 the food detained.
					(3)Period of
			 detention
						(A)In
			 generalA food may be detained for a reasonable period, not to
			 exceed 20 days, unless a longer period, not to exceed 30 days, is necessary for
			 the Administrator to institute a seizure action.
						(B)Perishable
			 foodThe Administrator shall provide by regulation for procedures
			 to institute a seizure action on an expedited basis with respect to perishable
			 food.
						(4)Security of
			 detained food
						(A)In
			 generalA detention order—
							(i)may
			 require that the food be labeled or marked as detained; and
							(ii)shall require
			 that the food be removed to a secure facility, if appropriate.
							(B)Food subject to
			 an orderA food subject to a detention order shall not be
			 transferred by any person from the place at which the food is removed, until
			 released by the Administrator or until the expiration of the detention period
			 applicable under the order, whichever occurs first.
						(C)Delivery of
			 foodThis subsection does not authorize the delivery of a food in
			 accordance with execution of a bond while the article is subject to the
			 order.
						(b)Appeal of
			 detention order
					(1)In
			 generalA person who would be entitled to be a claimant for a
			 food subject to a detention order if the food were seized under section 304 of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 334), may appeal the order
			 to the Administrator.
					(2)Action by the
			 administratorNot later than 5 days after an appeal is filed
			 under paragraph (1), the Administrator, after providing an opportunity for an
			 informal hearing, shall confirm, modify, or terminate the order
			 involved.
					(3)Final agency
			 actionConfirmation, modification, or termination by the
			 Administrator under paragraph (2) shall be considered a final agency action for
			 purposes of section 702 of title 5, United States Code.
					(4)TerminationThe
			 order shall be considered to be terminated if, after 5 days, the Administrator
			 has failed—
						(A)to provide an
			 opportunity for an informal hearing; or
						(B)to confirm,
			 modify, or terminate the order.
						(5)Effect of
			 instituting court actionIf the Administrator initiates an action
			 under section 302 of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 332) or section 304(a) of that Act (21
			 U.S.C. 334(a)), the process for the appeal of the detention order shall
			 terminate.
					(c)Condemnation of
			 food
					(1)In
			 generalAfter confirming a detention order, the Administrator may
			 order the food condemned.
					(2)Destruction of
			 foodAny food condemned shall be destroyed under the supervision
			 of the Administrator.
					(3)Release of
			 foodIf the Administrator determines that, through reprocessing,
			 relabeling, or other action, a detained food can be brought into compliance
			 with this Act, the food may be released following a determination by the
			 Administrator that the relabeling or other action as specified by the
			 Administrator has been performed.
					(d)Temporary holds
			 at ports of entry
					(1)In
			 generalIf an officer or qualified employee of the Administration
			 has reason to believe that a food is unsafe, is adulterated or misbranded, or
			 otherwise fails to meet the requirements of this Act, and the officer or
			 qualified employee is unable to inspect, examine, or investigate the food when
			 the food is offered for import at a port of entry into the United States, the
			 officer or qualified employee shall request the Secretary of Homeland Security
			 to hold the food at the port of entry for a reasonable period of time, not to
			 exceed 24 hours, to enable the Administrator to inspect or investigate the food
			 as appropriate.
					(2)Removal to
			 secure facilityThe Administrator shall work in coordination with
			 the Secretary of Homeland Security to remove a food held in accordance with
			 paragraph (1) to a secure facility as appropriate.
					(3)Prohibition on
			 transferDuring the period in which the food is held, the food
			 shall not be transferred by any person from the port of entry into the United
			 States, or from the secure facility to which the food has been removed.
					(4)Delivery in
			 accordance with a bondThe delivery of the food in accordance
			 with the execution of a bond while the food is held is not authorized.
					(5)Prohibition on
			 ReexportA food found unfit for human or animal consumption shall
			 be prohibited from reexport without further processing to remove the
			 contamination and reinspection by the Administration.
					403.Notification
			 and recall
				(a)Notice to
			 Administrator of violation
					(1)In
			 generalA person that has reason to believe that any food
			 introduced into or in interstate commerce, or held for sale (whether or not the
			 first sale) after shipment in interstate commerce, may be in violation of the
			 food safety law shall immediately notify the Administrator of the identity and
			 location of the food.
					(2)Manner of
			 notificationNotification under paragraph (1) shall be made in
			 such manner and by such means as the Administrator may require by
			 regulation.
					(b)Recall and
			 consumer notification
					(1)Voluntary
			 actionsIf the Administrator determines that food is in violation
			 of the food safety law when introduced into or while in interstate commerce or
			 while held for sale (whether or not the first sale) after shipment in
			 interstate commerce and that there is a reasonable probability that the food,
			 if consumed, would present a threat to public health, as determined by the
			 Administrator, the Administrator shall give the appropriate persons (including
			 the manufacturers, importers, distributors, or retailers of the food) an
			 opportunity to—
						(A)cease distribution
			 of the food;
						(B)notify all
			 persons—
							(i)processing,
			 distributing, or otherwise handling the food to immediately cease such
			 activities with respect to the food; or
							(ii)to
			 which the food has been distributed, transported, or sold, to immediately cease
			 distribution of the food;
							(C)recall the
			 food;
						(D)in conjunction with
			 the Administrator, provide notice of the finding of the Administrator—
							(i)to
			 consumers to whom the food was, or may have been, distributed; and
							(ii)to
			 State and local public health officials; or
							(E)take any
			 combination of the measures described in this paragraph, as determined by the
			 Administrator to be appropriate in the circumstances.
						(2)Mandatory
			 actionsIf a person referred to in paragraph (1) refuses to or
			 does not adequately carry out the actions described in that paragraph within
			 the time period and in the manner prescribed by the Administrator, the
			 Administrator shall—
						(A)have authority to
			 control and possess the food, including ordering the shipment of the food from
			 the food establishment to the Administrator—
							(i)at
			 the expense of the food establishment; or
							(ii)in
			 an emergency (as determined by the Administrator), at the expense of the
			 Administration; and
							(B)by order, require,
			 as the Administrator determines to be necessary, the person to
			 immediately—
							(i)cease distribution
			 of the food; and
							(ii)notify all
			 persons—
								(I)processing,
			 distributing, or otherwise handling the food to immediately cease such
			 activities with respect to the food; or
								(II)if the food has
			 been distributed, transported, or sold, to immediately cease distribution of
			 the food.
								(3)Notification to
			 consumers by administratorThe Administrator shall, as the
			 Administrator determines to be necessary, provide notice of the finding of the
			 Administrator under paragraph (1)—
						(A)to consumers to
			 whom the food was, or may have been, distributed; and
						(B)to State and local
			 public health officials.
						(4)Nondistribution
			 by notified personsA person that processes, distributes, or
			 otherwise handles the food, or to which the food has been distributed,
			 transported, or sold, and that is notified under paragraph (1)(B) or (2)(B)
			 shall immediately cease distribution of the food.
					(5)Availability of
			 records to administratorEach person referred to in paragraph (1)
			 that processed, distributed, or otherwise handled food shall make available to
			 the Administrator information necessary to carry out this subsection, as
			 determined by the Administrator, regarding—
						(A)persons that
			 processed, distributed, or otherwise handled the food; and
						(B)persons to which
			 the food has been transported, sold, distributed, or otherwise handled.
						(c)Informal
			 hearings on orders
					(1)In
			 generalThe Administrator shall provide any person subject to an
			 order under subsection (b) with an opportunity for an informal hearing, to be
			 held as soon as practicable but not later than 2 business days after the
			 issuance of the order.
					(2)Scope of the
			 hearingIn a hearing under paragraph (1), the Administrator shall
			 consider the actions required by the order and any reasons why the food that is
			 the subject of the order should not be recalled.
					(d)Post-Hearing
			 recall orders
					(1)Amendment of
			 orderIf, after providing an opportunity for an informal hearing
			 under subsection (c), the Administrator determines that there is a reasonable
			 probability that the food that is the subject of an order under subsection (b),
			 if consumed, would present a threat to the public health, the Administrator, as
			 the Administrator determines to be necessary, may—
						(A)amend the order to
			 require recall of the food or other appropriate action;
						(B)specify a
			 timetable in which the recall shall occur;
						(C)require periodic
			 reports to the Administrator describing the progress of the recall; and
						(D)provide notice of
			 the recall to consumers to whom the food was, or may have been,
			 distributed.
						(2)Vacation of
			 ordersIf, after providing an opportunity for an informal hearing
			 under subsection (c), the Administrator determines that adequate grounds do not
			 exist to continue the actions required by the order, the Administrator shall
			 vacate the order.
					(e)Remedies not
			 exclusiveThe remedies provided in this section shall be in
			 addition to, and not exclusive of, other remedies that may be available.
				404.Injunction
			 proceedings
				(a)JurisdictionThe
			 district courts of the United States, and the United States courts of the
			 territories and possessions of the United States, shall have jurisdiction, for
			 cause shown, to restrain a violation of section 202, 203, 204, 207, or 401 (or
			 a regulation promulgated under that section).
				(b)TrialIn
			 a case in which violation of an injunction or restraining order issued under
			 this section also constitutes a violation of the food safety law, trial shall
			 be by the court or, upon demand of the accused, by a jury.
				405.Civil and
			 criminal penalties
				(a)Civil
			 sanctions
					(1)Civil
			 penalty
						(A)In
			 generalAny person that commits an act that violates the food
			 safety law (including a regulation promulgated or order issued under a Federal
			 food safety law) may be assessed a civil penalty by the Administrator of not
			 more than $10,000 for each such act.
						(B)Separate
			 offenseEach act described in subparagraph (A) and each day
			 during which that act continues shall be considered a separate offense.
						(2)Other
			 requirements
						(A)Written
			 orderThe civil penalty described in paragraph (1) shall be
			 assessed by the Administrator by a written order, which shall specify the
			 amount of the penalty and the basis for the penalty under subparagraph (B)
			 considered by the Administrator.
						(B)Amount of
			 penaltySubject to paragraph (1)(A), the amount of the civil
			 penalty shall be determined by the Administrator, after considering—
							(i)the
			 gravity of the violation;
							(ii)the
			 degree of culpability of the person;
							(iii)the size and
			 type of the business of the person; and
							(iv)any
			 history of prior offenses by the person under the food safety law.
							(C)Review of
			 orderThe order may be reviewed only in accordance with
			 subsection (c).
						(b)Criminal
			 sanctions
					(1)In
			 generalExcept as provided in paragraphs (2) and (3), a person
			 that knowingly produces or introduces into commerce food that is unsafe or
			 otherwise adulterated or misbranded shall be imprisoned for not more than 1
			 year or fined not more than $10,000, or both.
					(2)Severe
			 violationsA person that commits a violation described in
			 paragraph (1) after a conviction of that person under this section has become
			 final, or commits such a violation with the intent to defraud or mislead, shall
			 be imprisoned for not more than 3 years or fined not more than $100,000, or
			 both.
					(3)ExceptionNo
			 person shall be subject to the penalties of this subsection—
						(A)for having
			 received, proffered, or delivered in interstate commerce any food, if the
			 receipt, proffer, or delivery was made in good faith, unless that person
			 refuses to furnish (on request of an officer or employee designated by the
			 Administrator)—
							(i)the
			 name, address and contact information of the person from whom that person
			 purchased or received the food;
							(ii)copies of all
			 documents relating to the person from whom that person purchased or received
			 the food; and
							(iii)copies of all
			 documents pertaining to the delivery of the food to that person; or
							(B)if that person
			 establishes a guaranty signed by, and containing the name and address of, the
			 person from whom that person received in good faith the food, stating that the
			 food is not adulterated or misbranded within the meaning of this Act.
						(c)Judicial
			 review
					(1)In
			 generalAn order assessing a civil penalty under subsection (a)
			 shall be a final order unless the person—
						(A)not later than 30
			 days after the effective date of the order, files a petition for judicial
			 review of the order in the United States court of appeals for the circuit in
			 which that person resides or has its principal place of business or the United
			 States Court of Appeals for the District of Columbia; and
						(B)simultaneously
			 serves a copy of the petition by certified mail to the Administrator.
						(2)Filing of
			 recordNot later than 45 days after the service of a copy of the
			 petition under paragraph (1)(B), the Administrator shall file in the court a
			 certified copy of the administrative record upon which the order was
			 issued.
					(3)Standard of
			 reviewThe findings of the Administrator relating to the order
			 shall be set aside only if found to be unsupported by substantial evidence on
			 the record as a whole.
					(d)Collection
			 actions for failure To pay
					(1)In
			 generalIf any person fails to pay a civil penalty assessed under
			 subsection (a) after the order assessing the penalty has become a final order,
			 or after the court of appeals described in subsection (b) has entered final
			 judgment in favor of the Administrator, the Administrator shall refer the
			 matter to the Attorney General, who shall institute in a United States district
			 court of competent jurisdiction a civil action to recover the amount
			 assessed.
					(2)Limitation on
			 reviewIn a civil action under paragraph (1), the validity and
			 appropriateness of the order of the Administrator assessing the civil penalty
			 shall not be subject to judicial review.
					(e)Penalties paid
			 into accountThe Administrator—
					(1)shall deposit
			 penalties collected under this section in an account in the Treasury;
			 and
					(2)may use the funds
			 in the account, without further appropriation or fiscal year limitation—
						(A)to carry out
			 enforcement activities under food safety law; or
						(B)to provide
			 assistance to States to inspect retail commercial food establishments or other
			 food or firms under the jurisdiction of State food safety programs.
						(f)Discretion of
			 the Administrator to prosecuteNothing in this Act requires the
			 Administrator to report for prosecution, or for the commencement of an action,
			 the violation of the food safety law in a case in which the Administrator finds
			 that the public interest will be adequately served by the assessment of a civil
			 penalty under this section.
				(g)Remedies not
			 exclusiveThe remedies provided in this section may be in
			 addition to, and not exclusive of, other remedies that may be available.
				406.PresumptionIn any action to enforce the requirements of
			 the food safety law, the connection with interstate commerce required for
			 jurisdiction shall be presumed to exist.
			407.Whistleblower
			 protection
				(a)In
			 generalNo Federal employee, employee of a Federal contractor or
			 subcontractor, or any individual employed by a company (referred to in this
			 section as a covered individual), may be discharged, demoted,
			 suspended, threatened, harassed, or in any other manner discriminated against,
			 because of any lawful act done by the covered individual to—
					(1)provide
			 information, cause information to be provided, or otherwise assist in an
			 investigation regarding any conduct that the covered individual reasonably
			 believes constitutes a violation of any law, rule, or regulation, or that the
			 covered individual reasonably believes constitutes a threat to the public
			 health, when the information or assistance is provided to, or the investigation
			 is conducted by—
						(A)a Federal
			 regulatory or law enforcement agency;
						(B)a Member or
			 committee of Congress; or
						(C)a person with
			 supervisory authority over the covered individual (or such other individual who
			 has the authority to investigate, discover, or terminate misconduct);
						(2)file, cause to be
			 filed, testify, participate in, or otherwise assist in a proceeding or action
			 filed or about to be filed relating to a violation of any law, rule, or
			 regulation; or
					(3)refused to violate
			 or assist in the violation of any law, rule, or regulation.
					(b)Enforcement
			 action
					(1)In
			 generalA covered individual who alleges discharge or other
			 discrimination by any person in violation of subsection (a) may seek relief
			 under subsection (c) by filing a complaint with the Secretary of Labor. If the
			 Secretary of Labor has not issued a final decision within 180 days after the
			 date on which the complaint is filed and there is no showing that such delay is
			 due to the bad faith of the claimant, the claimant may bring an action at law
			 or equity for de novo review in the appropriate district court of the United
			 States, which shall have jurisdiction over such an action without regard to the
			 amount in controversy.
					(2)Procedure
						(A)In
			 generalAn action under paragraph (1) shall be governed under the
			 rules and procedures set forth in section 42121(b) of title 49, United States
			 Code.
						(B)ExceptionNotification
			 under section 42121(b)(1) of title 49, United States Code, shall be made to the
			 person named in the complaint and to the person’s employer.
						(C)Burdens of
			 proofAn action brought under paragraph (1) shall be governed by
			 the legal burdens of proof set for in section 42121(b) of title 49, United
			 States Code.
						(D)Statute of
			 limitationsAn action under paragraph (1) shall be commenced not
			 later than 90 days after the date on which the violation occurs.
						(c)Remedies
					(1)In
			 generalA covered individual prevailing in any action under
			 subsection (b)(1) shall be entitled to all relief necessary to make the covered
			 individual whole.
					(2)Compensatory
			 damagesRelief for any action described in paragraph (1) shall
			 include—
						(A)reinstatement with
			 the same seniority status that the covered individual would have had, but for
			 the discrimination;
						(B)the amount of any
			 back pay, with interest; and
						(C)compensation for
			 any special damages sustained as a result of the discrimination, including
			 litigation costs, expert witness fees, and reasonable attorney’s fees.
						(d)Rights retained
			 by the covered individualNothing in this section shall be
			 construed to diminish the rights, privileges, or remedies of any covered
			 individual under any Federal or State law, or under any collective bargaining
			 agreement.
				408.Administration
			 and enforcement
				(a)In
			 generalFor the efficient administration and enforcement of the
			 food safety law, the provisions (including provisions relating to penalties) of
			 sections 6, 8, 9, and 10 of the Federal Trade
			 Commission Act (15 U.S.C. 46, 48, 49, and 50) (except subsections
			 (c) through (h) of section 6 of that Act), relating to the jurisdiction,
			 powers, and duties of the Federal Trade Commission and the Attorney General to
			 administer and enforce that Act, and to the rights and duties of persons with
			 respect to whom the powers are exercised, shall apply to the jurisdiction,
			 powers, and duties of the Administrator and the Attorney General in
			 administering and enforcing the provisions of the food safety law and to the
			 rights and duties of persons with respect to whom the powers are exercised,
			 respectively.
				(b)Inquiries and
			 actions
					(1)In
			 generalThe Administrator, in person or by such agents as the
			 Administrator may designate, may prosecute any inquiry necessary to carry out
			 the duties of the Administrator under the food safety law in any part of the
			 United States.
					(2)PowersThe
			 powers conferred by sections 9 and 10 of the Federal Trade Commission Act (15 U.S.C. 49 and
			 50) on the United States district courts may be exercised for the purposes of
			 this chapter by any United States district court of competent
			 jurisdiction.
					409.Citizen civil
			 actions
				(a)Civil
			 actionsA person may commence a civil action against—
					(1)a
			 person that violates a regulation (including a regulation establishing a
			 performance standard), order, or other action of the Administrator to ensure
			 the safety of food; or
					(2)the Administrator
			 (in his or her capacity as the Administrator), if the Administrator fails to
			 perform an act or duty to ensure the safety of food that is not discretionary
			 under the food safety law.
					(b)Court
					(1)In
			 generalThe action shall be commenced in the United States
			 district court for the district in which the defendant resides, is found, or
			 has an agent.
					(2)JurisdictionThe
			 court shall have jurisdiction, without regard to the amount in controversy, or
			 the citizenship of the parties, to enforce a regulation (including a regulation
			 establishing a performance standard), order, or other action of the
			 Administrator, or to order the Administrator to perform the act or duty.
					(3)DamagesThe
			 court may—
						(A)award damages, in
			 the amount of damages actually sustained; and
						(B)if the court
			 determines it to be in the interest of justice, award the plaintiff the costs
			 of suit, including reasonable attorney’s fees, reasonable expert witness fees,
			 and penalties.
						(c)Remedies not
			 exclusiveThe remedies provided for in this section shall be in
			 addition to, and not exclusive of, other remedies that may be available.
				VImplementation
			501.DefinitionFor purposes of this title, the term
			 transition period means the 12-month period beginning on the
			 effective date of this Act.
			502.Reorganization
			 plan
				(a)Submission of
			 planNot later than 180 days after the effective date of this
			 Act, the President shall transmit to the appropriate congressional committees a
			 reorganization plan regarding the following:
					(1)The transfer of
			 agencies, personnel, assets, and obligations to the Administration pursuant to
			 this Act.
					(2)Any consolidation,
			 reorganization, or streamlining of agencies transferred to the Administration
			 pursuant to this Act.
					(b)Plan
			 elementsThe plan transmitted under subsection (a) shall contain,
			 consistent with this Act, such elements as the President determines
			 appropriate, including the following:
					(1)Identification of
			 any functions of agencies designated to be transferred to the Administration
			 pursuant to this Act that will not be transferred to the Administration under
			 the plan.
					(2)Specification of
			 the steps to be taken by the Administrator to organize the Administration,
			 including the delegation or assignment of functions transferred to the
			 Administration among the officers of the Administration in order to permit the
			 Administration to carry out the functions transferred under the plan.
					(3)Specification of
			 the funds available to each agency that will be transferred to the
			 Administration as a result of transfers under the plan.
					(4)Specification of
			 the proposed allocations within the Administration of unexpended funds
			 transferred in connection with transfers under the plan.
					(5)Specification of
			 any proposed disposition of property, facilities, contracts, records, and other
			 assets and obligations of agencies transferred under the plan.
					(6)Specification of
			 the proposed allocations within the Administration of the functions of the
			 agencies and subdivisions that are not related directly to ensuring the safety
			 of food.
					(c)Modification of
			 planThe President may, on the basis of consultations with the
			 appropriate congressional committees, modify, or revise any part of the plan
			 until that part of the plan becomes effective in accordance with subsection
			 (d).
				(d)Effective
			 date
					(1)In
			 generalThe reorganization plan described in this section,
			 including any modifications or revisions of the plan under subsection (c),
			 shall become effective for an agency on the earlier of—
						(A)the date specified
			 in the plan (or the plan as modified pursuant to subsection (c)), except that
			 such date may not be earlier than 90 days after the date the President has
			 transmitted the reorganization plan to the appropriate congressional committees
			 pursuant to subsection (a); or
						(B)the end of the
			 transition period.
						(2)Statutory
			 constructionNothing in this subsection may be construed to
			 require the transfer of functions, personnel, records, balances of
			 appropriations, or other assets of an agency on a single date.
					(3)Supercedes
			 existing lawParagraph (1) shall apply notwithstanding section
			 905(b) of title 5, United States Code.
					503.Transitional
			 authorities
				(a)Provision of
			 assistance by officialsUntil the transfer of an agency to the
			 Administration, any official having authority over or function relating to the
			 agency immediately before the effective date of this Act shall provide the
			 Administrator such assistance, including the use of personnel and assets, as
			 the Administrator may request in preparing for the transfer and integration of
			 the agency to the Administration.
				(b)Services and
			 personnelDuring the transition period, upon the request of the
			 Administrator, the head of any executive agency may, on a reimbursable basis,
			 provide services or detail personnel to assist with the transition.
				(c)Acting
			 officials
					(1)In
			 generalDuring the transition period, pending the advice and
			 consent of the Senate to the appointment of an officer required by this Act to
			 be appointed by and with such advice and consent, the President may designate
			 any officer whose appointment was required to be made by and with such advice
			 and consent and who was such an officer immediately before the effective date
			 of this Act (and who continues to be in office) or immediately before such
			 designation, to act in such office until the same is filled as provided in this
			 Act.
					(2)CompensationWhile
			 acting pursuant to paragraph (1), such officers shall receive compensation at
			 the higher of—
						(A)the rates provided
			 by this Act for the respective offices in which they act; or
						(B)the rates provided
			 for the offices held at the time of designation.
						(3)LimitationNothing
			 in this Act shall be construed to require the advice and consent of the Senate
			 to the appointment by the President to a position in the Administration of any
			 officer whose agency is transferred to the Administration pursuant to this Act
			 and whose duties following such transfer are germane to those performed before
			 such transfer.
					(d)Transfer of
			 personnel, assets, obligations, and function
					(1)In
			 generalConsistent with section 1531 of title 31, United States
			 Code, the personnel, assets, liabilities, contracts, property, records, and
			 unexpended balances of appropriations, authorizations, allocations, and other
			 funds that relate to the functions transferred under subsection (a) from a
			 Federal agency shall be transferred to the Administration.
					(2)Unexpended
			 fundsUnexpended funds transferred under this subsection shall be
			 used by the Administration only for the purposes for which the funds were
			 originally authorized and appropriated.
					504.Savings
			 provisions
				(a)Completed
			 administrative actionsThe enactment of this Act or the transfer
			 of functions under this Act shall not affect any order, determination, rule,
			 regulation, permit, personnel action, agreement, grant, contract, certificate,
			 license, registration, privilege, or other administrative action issued, made,
			 granted, or otherwise in effect or final with respect to that agency on the day
			 before the transfer date with respect to the transferred functions.
				(b)Pending
			 proceedingsSubject to the authority of the Administrator under
			 this Act—
					(1)pending
			 proceedings in an agency, including notices of proposed rulemaking, and
			 applications for licenses, permits, certificates, grants, and financial
			 assistance, shall continue notwithstanding the enactment of this Act or the
			 transfer of the agency to the Administration, unless discontinued or modified
			 under the same terms and conditions and to the same extent that such
			 discontinuance could have occurred if such enactment or transfer had not
			 occurred; and
					(2)orders issued in
			 such proceedings, and appeals therefrom, and payments made pursuant to such
			 orders, shall issue in the same manner on the same terms as if this Act had not
			 been enacted or the agency had not been transferred, and any such order shall
			 continue in effect until amended, modified, superceded, terminated, set aside,
			 or revoked by an officer of the United States or a court of competent
			 jurisdiction, or by operation of law.
					(c)Pending civil
			 actionsSubject to the authority of the Administrator under this
			 Act, any civil action commenced with regard to that agency pending before that
			 agency on the day before the transfer date with respect to the transferred
			 functions shall continue notwithstanding the enactment of this Act or the
			 transfer of an agency to the Administration.
				(d)References
					(1)In
			 generalAfter the transfer of functions from a Federal agency
			 under this Act, any reference in any other Federal law, Executive order, rule,
			 regulation, directive, document, or other material to that Federal agency or
			 the head of that agency in connection with the administration or enforcement of
			 the food safety laws shall be deemed to be a reference to the Administration or
			 the Administrator, respectively.
					(2)Statutory
			 reporting requirementsStatutory reporting requirements that
			 applied in relation to such an agency immediately before the effective date of
			 this Act shall continue to apply following such transfer if they refer to the
			 agency by name.
					505.Conforming
			 amendments
				(a)Executive
			 scheduleSection 5313 of title 5, United States Code, is amended
			 by inserting at the end the following new item:
					
						Administrator of Food
				Safety..
				(b)Repeal of
			 certain provisionsSection 18 of the Poultry Products Inspection
			 Act (21 U.S.C. 467), section 401 of the Federal Meat Inspection Act (21 U.S.C.
			 671), and section 18 of the Egg Products Inspection Act (21 U.S.C. 1047) are
			 repealed.
				506.Additional
			 technical and conforming amendmentsNot later than 60 days after the submission
			 of the reorganization plan under section 502, the President shall prepare and
			 submit proposed legislation to Congress containing necessary and appropriate
			 technical and conforming amendments to the Acts listed in section 3(15) of this
			 Act to reflect the changes made by this Act.
			507.RegulationsThe Administrator may promulgate such
			 regulations as the Administrator determines are necessary or appropriate to
			 perform the duties of the Administrator.
			508.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
			509.Limitation on
			 authorization of appropriationsFor the fiscal year that includes the
			 effective date of this Act, the amount authorized to be appropriated to carry
			 out this Act shall not exceed—
				(1)the amount
			 appropriated for that fiscal year for the Federal agencies identified in
			 section 102(b) for the purpose of administering or enforcing the food safety
			 law; or
				(2)the amount
			 appropriated for those agencies for that purpose for the preceding fiscal year,
			 if, as of the effective date of this Act, appropriations for those agencies for
			 the fiscal year that includes the effective date have not yet been made.
				510.Effective
			 dateThis Act takes effect on
			 the date of enactment of this Act.
			
